DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/12/2022 was filed after the mailing date of the Notice of Allowance on 11/08/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Kevin Kuelbs (Reg. No. 72,074) on January 27, 2022.

3. (Currently Amended) A radio communication method that supports dual registration in which a user device is simultaneously registered on a first communication network and a second communication network having a different communication scheme than that of the first communication network, the radio communication method comprising: the user device requesting attach to the first communication network and transmitting to the first communication network a message; and the first communication network notifying, after the message has been acquired, a network device of a dual registration indication that indicates that the user device supports dual registration, wherein the first communication network is an Evolved Packet Core (EPC) network, and the second communication network is a 5G Core (5GC) network.
[END OF AMENDMENT]

Allowable Subject Matter
Claims 1- 4 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
	As to claims 1-4, the Applicant’s admitted prior art to Zhang et al disclose the second mobility management network element can determine, according to the received indication information, whether to send a message to the HSS or HLR or whether to activate the ISR, so that in a communication system, it is ensured that a user equipment can carry out a corresponding service, and signaling transmission in the communication network can be further reduced; and, US 20210400613 to Surisetty et al disclose handling dual registration of user equipment (UE) in a wireless communication system. The method includes registering the UE on a fourth generation Radio Access Technology (4G RAT) and a fifth generation RAT (5G RAT); 
There is no teaching or suggestion for one having ordinary skill in the art before the effective filling date of claimed invention to modify the method or system as disclosed by the prior art of record to have or render obvious the features of wherein a user device in the radio communication system is simultaneously registered on a first communication network and a second communication network having a different communication scheme than that of the first communication network, the network device comprising: a receiver that acquires via the first communication network a message through which the user device requests to attach to the first communication network; and a transmitter, coupled to a processor, that notifies, after the message has been acquired by the receiver, another network device or the user device a dual registration indication that indicates that the user device supports dual registration, wherein the first communication network is an Evolved Packet Core (EPC) network, and the second communication network is a 5G Core (5GC) network (Claim 1); wherein a user device in the radio communication system is simultaneously registered on a first communication network and a second communication network having a different communication scheme than that of the first communication network, the network device comprising: a receiver that acquires via the first communication network a message through which the user device requests to attach to the first communication network; and a transmitter, coupled to a processor, that, when the user device has in combination with all other limitations in the claim(s) as defined by applicant.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20210076438 to Lee et al: First band supporting dual connectivity for the first network communication and the second network communication among a plurality of bands which correspond to the first network communication supported by the electronic device.
US 11219095 to Xu et al: First radio access network (RAN) node transmits an X2 configuration request message, including a first indication indicating that the first RAN node supports EN-DC, to a second RAN node, and receives an X2 configuration response message.
US 10966270 to Takahashi et al: achieving simultaneous communication with a plurality of wireless communication systems using different radio access techniques. A user equipment that supports simultaneous communication with a first wireless communication system and a second wireless communication system using different radio access techniques.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO R PEREZ whose telephone number is (571)272-7846. The examiner can normally be reached 10Am - 6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 5712705371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JULIO R PEREZ/Primary Examiner, Art Unit 2644